                 Case 3:20-cr-00004-VC Document 7 Filed 04/15/20 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-7234
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   NO. CR20-0004 VC
                                                     )
14           Plaintiff,                              )   MEMORANDUM IN SUPPORT OF UNITED
                                                     )   STATES’ MOTION TO DETAIN
15      v.                                           )
                                                     )
16   RANDALL EUGENE EVANS,                           )   Date: April 16, 2020
     a/k/a Randall Evans,                            )   Time: 10:30 a.m.
17                                                   )   Judge: Hon. Nathaniel M. Cousins
             Defendant.                              )
18                                                   )

19

20           Defendant Randall Evans is a 39-year-old San Francisco resident with multiple convictions for
21 firearms offenses and recklessly evading law enforcement. Evans was convicted in federal court of

22 Felon in Possession of a Firearm in 2004 and of Escape in 2008. Evans has California state convictions

23 for Evading a Peace Officer Disregarding Safety (2014), Assault with a Firearm on a Person (2014),

24 Possession of a Firearm with a Prior Violent Offense (2017), and Evading a Peace Officer Disregarding

25 Safety (2020). He is charged in this case with Felon in Possession of a Firearm and Ammunition for

26 possessing a semi-automatic Glock pistol with a drum-magazine (shown in the photograph below) in

27 September 2019.

28

                                                         1
                Case 3:20-cr-00004-VC Document 7 Filed 04/15/20 Page 2 of 6




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15          Evans’ nearly continuous string of arrests, convictions, and supervised release violations

16 stretching back over a decade demonstrates that he is not amenable to pretrial release and supervision.

17 Because there are no conditions that can reasonably assure the safety of the community, he should be

18 detained pending trial.

19 I.       Legal Standard

20          The Bail Reform Act permits pretrial detention of a defendant without bail where “no condition

21 or combination of conditions will reasonably assure the appearance of the person as required and the

22 safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). Detention is appropriate where

23 a defendant is either a danger to the community or a flight risk; it is not necessary to prove both. United

24 States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985). A finding that a defendant is a danger to the

25 community must be supported by clear and convincing evidence. 18 U.S.C. § 3142(f)(2)(B). A finding

26 that a defendant is a flight risk need only be supported by a preponderance of the evidence. Motamedi,

27 767 F.2d at 1406. “[T]he Bail Reform Act mandates an [1] individualized evaluation [2] guided by the

28 factors articulated in § 3142(g).” United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir.

                                                         2
                 Case 3:20-cr-00004-VC Document 7 Filed 04/15/20 Page 3 of 6




 1 2019). Categorical grants or denials of bail, not tethered to an individualized determination, are

 2 impermissible. Id. Consideration of factors outside the articulated factors set forth in Section 3142 is

 3 also disfavored. Id.

 4 II.      Evans’ Criminal History of Firearms Offenses, Recklessly Evading Law Enforcement, and
            Failing to Comply with Conditions Weighs Heavily In Favor of Detention.
 5

 6          A.      Federal Convictions and Supervised Release Violations

 7          In 2004, Evans was convicted of violating 18 U.S.C. § 922(g)(1) and sentenced to 57 months’
                                                                                      1
 8 imprisonment with credit for time served. See Case 3:04-cr-00007-VRW, Dkt. 38 at 1. His subsequent

 9 history on federal supervision includes a string of supervised release violations and additional crimes.
10          In September 2007, after being transferred from federal prison to a halfway house, but while still

11 in custody, Evans absconded from the halfway house. See Case 3:07-cr-00749-CRB, Dkt. 13 at 2. In

12 February 2008, he pled guilty to escape in violation of 18 U.S.C. § 751(a) and was sentenced to 15

13 months in prison and three years of supervised release. See Case 3:07-cr-00749-CRB, Dkt. 16.

14          In November 2009, Evans admitted to Form-12 violations that included associating with felons

15 and failing to stay away from the Potrero Hill District as directed by Probation. He was sentenced to 7

16 months in prison and 29 months of supervised release. See Case 3:04-cr-00007-VRW, Dkt. 38 at 1-2;

17 Case 3:07-cr-00749-CRB at Dkt. 27.

18          On May 10, 2010, Probation filed a petition for an arrest warrant for Evans based on state

19 criminal charges of evading police while driving recklessly, a hit-and-run traffic collision, causing

20 property damage, and driving without a license. Case 3:04-cr-00007-VRW, Dkt. 38 at 2. Evans

21 admitted to recklessly evading police by driving 65 miles per hour with no headlights in a vehicle that

22 had been rented to another person, being involved in a hit-and-run collision, causing property damage,

23 and driving without a license. Case 3:07-cr-00749-CRB at Dkt. 42. The Court found him in violation of

24 the conditions of supervised release and sentenced him to 14 months’ imprisonment and 15 months’

25 supervised release. Id.

26          In July 2011, a Petition for Arrest Warrant was issued alleging that Evans committed attempted

27
     1
28    Evans’ prior felony convictions were for Second Degree Robbery in 2000 in San Francisco and
     Vehicle Theft in 2001 in San Mateo.
                                                       3
                 Case 3:20-cr-00004-VC Document 7 Filed 04/15/20 Page 4 of 6




 1 robbery, possessed a firearm, and associated with convicted felons. Case 3:07-cr-00749-CRB at Dkt.

 2 46. The Court found him in violation of the condition prohibiting him from associating with felons and

 3 he was sentenced to five months’ imprisonment and ten months’ supervised release. Id. at Dkt. 68.

 4          B.      Assault with a Firearm in Drive-By Shooting and Reckless Evasion of Police

 5          On June 4, 2014, in Contra Costa County, Evans was convicted of violating California Penal

 6 Code § 245(a)(2)—Assault with a Deadly Weapon: Firearm, for a July 12, 2012 drive-by shooting in

 7 which Evans shot a man riding a bicycle, wounding the victim in the chin and the leg. See Case 3:04-cr-

 8 00007-VRW, Dkt. 38 at 4. Evans was sentenced to three years in state prison.

 9          On May 9, 2014, in San Francisco County, Evans was convicted of violating California Vehicle

10 Code § 2800.2(A)—Evading a Peace Officer: Disregarding Safety, for a July 18, 2012 incident in which

11 he led San Francisco police on a high-speed chase, ran a red light, and caused a vehicle collision. Id. at

12 4-5. Evans fled on foot before being apprehended. Id. During a search of Evans’ vehicle, police found

13 a 357 Rueger revolver and a Smith & Wesson long 22-caliber rifle magazine loaded with ammunition.

14 Id. Evans was sentenced to three years in state prison.

15          In January 2017, while on parole from his Assault with a Firearm conviction, Evans was arrested

16 in Martinez for carrying a loaded firearm. He was convicted in February 2017 of possession of a

17 firearm after a prior violent offense and sentenced to 16 months’ prison.

18          In November 2018, Evans was again arrested by San Francisco police after a high-speed chase in

19 a stolen taxi. He pled guilty to violating California Vehicle Code § 2800.2(A) and was sentenced to 16

20 months.

21          Prior to being incarcerated for that offense, however, Evans was arrested by San Francisco Police

22 on September 21, 2019 for the instant felon in possession of a firearm offense. Police encountered

23 Evans in a residential area holding a knife after receiving a complaint that he was continuously ringing a

24 resident’s doorbell. Inside the backpack Evans was carrying, police found a Glock pistol with the drum

25 magazine attached. From the time of his September 21, 2019 arrest until his initial appearance in this

26 case on April 13, 2020, Evans has been in local custody at the San Francisco County Jail.

27

28

                                                         4
                Case 3:20-cr-00004-VC Document 7 Filed 04/15/20 Page 5 of 6




 1 III.     The Risk that Evans May Contract COVID-19 at Santa Rita Jail Does Not Warrant
            Pretrial Release.
 2

 3          In this case, the 3142(g) factors weigh heavily in favor of detention. Evans has a history of

 4 violating release conditions by committing other serious crimes. He has proven time and again that he is

 5 violent, not amenable to out-of-custody supervision, and that he poses a significant risk of serious injury

 6 to others. Nothing about the COVID-19 pandemic reduces the danger that Evans will commit another

 7 assault with a firearm, continue carrying firearms as a felon, or recklessly flee from police in a vehicle.

 8 Magistrate judges of this Court have found that the current health crisis does not change the criteria for

 9 detention under the Bail Reform Act. 2 Moreover, at this time, the Government is not aware of any facts
10 (i.e., age or medical conditions) that would put Evans at greater risk of developing serious illness due to

11 COVID-19 were he to contract it.

12 IV.      Conclusion

13          Evans’ convictions for assault with a firearm and illegal possession of firearms, his history of

14 high-speed vehicle chases with police, and his repeated violations of supervision and parole demonstrate

15 that he cannot be trusted to comply with court-imposed conditions of release. Compliance with

16 conditions, particularly the current shelter-in-place orders, is imperative during the public health

17 emergency. Given the danger to the community Evans poses, and that no set conditions will reasonably

18 assure the safety of the community, Evans should be detained.

19

20 DATED: April 15, 2020                                          Respectfully submitted,
21

22   2
        In a written order, United States Magistrate Judge Susan van Keulen rejected a motion for release
23   premised on the emergence of COVID-19, concluding that the existence and spread of COVID-19 did
     nothing to undermine the Court’s previous findings regarding risk of flight and danger to the
24   community. United States v. Trujillo, No. 20-cr-00028-EJD-1 (SVK), Dkt. 15 (N.D. Cal.); see also
     United States v. Sanchez, No. 19-CR-00576-VC (JSC), Dkt. 23 (N.D. Cal.) (oral order denying bail
25   motion premised on general COVID-19 concerns); United States v. Traore, No. 20-CR-029-VC (JSC),
     Dkt. 28 (N.D. Cal.) (same); United States v. Campos, No. 19-CR-0280-RS (JSC), Dkt. 95 (N.D. Cal.)
26   (same); but see In the Matter of the Extradition of Alejandro Toledo Manrique, No. 19-mj-71055-MAG-
     1 (TSH), Dkt. 115 (granting motion for release premised on COVID-19 concern in extradition
27   proceeding, with different standards for release than under the Bail Reform Act, where defendant was
     more than 70 years old); United States v. Daniels, No. 19-CR-0709-LHK (NC), Dkt. 24 (N.D. Cal.)
28   (finding compelling reason to temporarily release defendant with health conditions due to coronavirus
     infections at jail).
                                                          5
     Case 3:20-cr-00004-VC Document 7 Filed 04/15/20 Page 6 of 6




 1                                         DAVID L. ANDERSON
                                           United States Attorney
 2

 3
                                           ____/s/____________________
 4                                         DANIEL PASTOR
                                           Assistant United States Attorney
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    6
